Citation Nr: 1544350	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  01-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a right wrist fracture with carpal dissociation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1974 to October 1980. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to a disability evaluation in excess of 10 percent for residuals of a right wrist fracture with carpal dissociation.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2001 and before the undersigned Veterans Law Judge (VLJ) during an April 2011 videoconference hearing.  Transcripts are of record.

This claim has a long appellate history dating back to 2000.  The Board denied it in May 2012.  The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the Board's May 2012 decision on the issue of entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture with carpal dissociation and remanded it to the Board.  Since the Court's decision, the Board has remanded the claim twice.  The most recent remand occurred in November 2014 and the claim has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA did not substantially comply with the November 2014 remand directives and thus another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The November 2014 remand directed the RO to refer the claim for a higher disability rating for residuals of a right wrist fracture with carpal dissociation to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  To date, it does not appear that this has happened.  On remand, this directive must be accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim for a higher disability rating for residuals of a right wrist fracture with carpal dissociation to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).

2. Then, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




